Citation Nr: 1611327	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  05-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability manifested by memory loss, to include dementia, including as a manifestation due to an undiagnosed illness or chronic multisymptom illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971, and from November 1990 to May 1991, including service in the Republic of Vietnam from July 1970 to July 1971, and in the Southwest Asia theater of operations from January 1991 to April 1991.  The Veteran also had reserve service with the Mississippi Army National Guard from 1973 until his active duty in 1990, and continued reserve service following his second period of active duty service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Decision Review Officer (DRO) in April 2006; a transcript of the hearing is associated with the claims file.  

Historically, this matter was originally before the Board in May 2009 when the Board denied the claim.  The Veteran appealed the Board's May 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2009 Joint Motion for Partial Remand, the Court vacated the Board's decision, and remanded the matter to the Board for further action.  In April 2010, the Board remanded the matter for additional development.  In June 2012, the Board again remanded the matter for completion of the requested development.  In August 2013, the Board again denied entitlement to service connection for a disability manifested by memory loss.  The Veteran appealed the Board's August 2013 decision to the Court, and pursuant to a September 2014 Memorandum Decision, the Court vacated the Board's August 2013 decision, and remanded the matter to the Board for further action.  In February 2015, the Board remanded the matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As was noted in the Board's prior February 2015 decision, the Veteran seeks service connection for a disability manifested by memory loss, to include dementia, including as a manifestation of an undiagnosed illness or chronic multisymptom illness, that is separate and distinct from his service-connected posttraumatic stress disorder (PTSD) with depressive disorder.  The Veteran contends that his memory loss began after his active duty service in the Southwest Asia theater of operations.  See, e.g., April 2006 DRO hearing testimony.  

In the September 2014 Court Memorandum Decision, the Court determined that a remand was necessary because the Board's reasons and bases for denying service connection for a disability manifested by memory loss included that VA medical examiners had specifically attributed memory loss to PTSD and not to an undiagnosed illness or to dementia, but no VA examiner clearly provided such attribution.  Moreover, the Board's reasons and bases were inadequate to support its conclusion that memory problems could not be attributed to dementia, or that the Veteran did not suffer from dementia, citing that a February 2010 private neuropsychological evaluation performed by D. Koch, Ph.D., after performing neuropsychologic tests, diagnosed PTSD and moderate dementia manifested by neuropsychological deficits.  The dementia was found to be due to the Veteran's general medical condition.  Accordingly, in February 2015, the Board remanded the matter for additional development, to include a neuropsychological VA examination, with accompanied neuropsychological testing.  

The RO scheduled the Veteran for a VA examination on April 15, 2015.  On April 13, 2015, the Veteran contacted the RO and requested that his examination be rescheduled due to the death of his sister and his current unavailability due to being out of town.  See VA Form 27-0820 (Report of General Information).  Thereafter, on June 27, 2015, the Veteran was rescheduled for a VA examination; the Veteran failed to appear for the examination.  In an August 2015 Supplemental Statement of the Case (SSOC) Notice response, the Veteran reported that he never received any correspondence regarding the June 2015 VA examination.  Inasmuch as the Veteran had good cause to request his original VA examination in April 2015 be rescheduled, and there is no evidence the Veteran was ever informed of the June 2015 examination, the Board finds that this matter must again be remanded to afford him a neuropsychological VA examination.  

Accordingly, the case is REMANDED for the following action:

1. After undertaking any preliminary action needed, including securing outstanding VA treatment records, the RO should arrange for the Veteran to undergo a VA neuropsychological examination to determine the nature and etiology of his claimed memory loss and dementia.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any necessary neuropsychological testing.  Then, based on the results of the examination, the examiner is asked to address each of the following questions: 

(a) Does the Veteran suffer from memory loss? 

(b) Is the Veteran's memory loss attributable to a known clinical diagnosis, to include dementia or his service-connected PTSD and depressive disorder?  

(c) Is the Veteran's memory loss consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis.  

(d) If, after examining the Veteran and reviewing the claims file, it is determined that the Veteran's memory loss is either (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is at least as likely as not related to the Veteran's service in the Southwest Asia theater of operations.  

(e) Is it at least as likely as not that the Veteran's memory loss or dementia had its onset during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including his service in the Southwest Asia theater of operations?  

In answering question (e), the examiner is asked to address the Veteran's contention that he has had memory loss since his service in the Southwest Asia theater of operations.  

(f) Is it at least as likely as not that any diagnosed condition, to include dementia, was caused by a service-connected disability, to specifically include his service-connected PTSD and depressive disorder?  

(g) Is it at least as likely as not that any diagnosed condition, to include dementia, was aggravated (i.e., permanently worsened) by a service-connected disability, to specifically include his service-connected PTSD and depressive disorder?  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.   

2. Then readjudicate the matter on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a SSOC and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




